Citation Nr: 1200685	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  09-32 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an upper respiratory disorder.

2.  Entitlement to service connection for a back disorder. 

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to March 1973. 

The claim currently before the Board of Veterans' Appeals (Board) arises from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a videoconference hearing held before the undersigned Acting Veterans Law Judge in September 2011.

In August 1985, the Veteran filed a claim of entitlement to service connection for respiratory and back disorders.  The Board notes that the RO in a January 1986 rating decision denied entitlement to service connection for an upper respiratory infection and pulled muscles in the lower back.  The RO in the appealed November 2008 rating decision reviewed the respiratory and back claims on a new-and-material basis.  A review of the claims file, however, does not reflect that the Veteran was ever informed of the denials in the January 1986 rating decision or given his appellate rights.  See 38 C.F.R. § 19.114 (1985).  Therefore, the Board will review the issues of entitlement to service connection for an upper respiratory disorder and a back disorder on a de novo basis. 

The issues of entitlement to service connection for posttraumatic stress disorder, ischemic heart disease, and erectile dysfunction secondary to diabetes mellitus, the issue of entitlement to an increased rating for type II diabetes mellitus, and entitlement to a total disability rating based on individual unemployability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a back disorder and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On September 19, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal of entitlement to service connection for an upper respiratory disorder is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of entitlement to service connection for an upper respiratory disorder by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the appeal of entitlement to service connection for an upper respiratory disorder and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of entitlement to service connection for an upper respiratory disorder and it is dismissed.


ORDER

The appeal of entitlement to service connection for an upper respiratory disorder is dismissed.


REMAND

The Veteran alleges that he injured his back in the Republic of Vietnam in 1970 on the combat field.  See August 1985 claim.  His service treatment records from 1970 are not of record.  The appellant is a combat veteran.  The claimant's service treatment records after 1970 show two separate complaints of back pain.  The Board finds that the Veteran suffered a back injury in service.  He has a current back disorder.  Therefore, a VA examination is necessary.

Given that the Veteran's claim has been pending since August 1985, the AMC should ask him to identify all treatment for his back disorder since August 1985.

In November 2008, VA diagnosed hypertension and diabetes mellitus.  In a June 2009 VA medical opinion, a doctor noted that it appeared based on 1995 records showing elevated blood pressure readings that the Veteran's hypertension preexisted his diabetes mellitus.  However, the examiner did not address the fact that private treatment records dated prior to November 2008 contain repeated blood pressure readings and no diagnosis of hypertension.  In addition, even if the hypertension pre-existed the diabetes, the examiner did not adequately address whether the diabetes mellitus aggravated the hypertension.  Therefore, another VA examination is necessary.

Moreover, the AMC should obtain all records from the Dorn VA Medical Center and its community based outpatient clinics in Anderson and Greenville, South Carolina, from April 2011 to the present and any additional records from the Ralph H. Johnson VA Medical Center from July 2010 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO must ask the Veteran to identify all treatment for his back disorder since August 1985.  The RO must attempt to obtain any identified treatment records not already of record.  Regardless of the claimant's response, the RO must obtain all VA treatment records from the Dorn VA Medical Center and its community based outpatient clinics in Anderson and Greenville, South Carolina, from April 2011 to the present, and any additional records from the Ralph H. Johnson VA Medical Center from July 2010 to the present.  Any obtained records should be associated with the Veteran's claims file.

2.  Thereafter, schedule the Veteran for a VA orthopedic examination.  The claims folder is to be made available to the examiner to review.  Accepting the appellant's reporting of a back injury in service as credible, the examiner must opine whether it is at least as likely as not, i.e., is there at least a 50/50 chance, that his current back disorder is related to active service.  A complete rationale for any opinion offered must be provided.

3.  Thereafter, schedule the Veteran for a VA hypertension examination.  The claims folder is to be made available to the examiner to review.  The examiner must opine whether his current hypertension preexisted his type II diabetes mellitus.  If the examiner finds that his current hypertension preexisted his diabetes mellitus, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the current hypertension was aggravated by the type II diabetes mellitus.  If the examiner finds that his current hypertension did not preexist his diabetes mellitus, the examiner must opine whether the current hypertension was caused by the type II diabetes mellitus.  A complete rationale for any opinion offered must be provided.  The examiner should discuss the Veteran's contention that he did not have hypertension until approximately 2008, and that any elevated blood pressure readings in 1995 were simply temporary readings resulting from injuries in a post service auto accident and did not, therefore, show that hypertension existed before his service-connected diabetes.  

4.  The Veteran is to be notified that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).

5.  After the development requested, the RO should review the examination reports to ensure that it is in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once.

6.  Thereafter, the RO must readjudicate the issues on appeal.  If any benefit is not granted, the Veteran must be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


